UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 14, 2016 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-24843 (Commission File Number) 47-0810385 (IRS Employer Identification No.) 1004 Farnam Street, Suite 400, Omaha, Nebraska (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(402) 444-1630 Not applicable (Former name, former address and former fiscal year, if applicable) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement.
